 



 

 



Exhibit 10.17

 

Call Option Agreement



 



 

 

   

 -2- 

 

call OPTION AGREEMENT

 

THIS call option AGREEMENT dated as of the 26th day of December, 2018,

 

BETWEEN:

 

Sustainable Projects Group Inc., a company duly incorporated under the laws of
Nevada and having its executive office located at 225 Banyan Blvd – Suite 220,
Naples FL 34102, US

 

(the “Purchaser”)

 

AND:

 

workplan holding AG, a company duly incorporated under the laws of Switzerland
and having its executive office located at Gotthardstrasse 3, 6300, Zug,
Switzerland

 

(“Workplan”)

 

WHEREAS:

 

A. Workplan is the registered and beneficial owner of 10 Shares of common stock
(the “Shares”) in the capital of Falcon Projects AG. (the “Company”), free and
clear of all liens, charges, encumbrances, claims, rights or interests of any
person; and

 

B. Workplan wishes to grant a call option to the Purchaser to acquire the Shares
from Workplan pursuant to the terms and conditions of this agreement;

 

NOW THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the sum of
$10.00 and other good and valuable consideration paid by the Purchaser to
Workplan, the receipt and sufficiency of which are acknowledged by Workplan, the
parties agree that:

 

1. Workplan grants to the Purchaser an irrevocable call option to purchase up to
a maximum of four Shares at the price of $1,100.00 per Share (the “Option”).
Subject to Section 2, the Option may be exercised at any time between March 1,
2019 and September 30, 2020, inclusive (the “Option Period”), after which time
the Option will expire and terminate and be of no further force or effect
whatsoever.



2. The Option will be exercisable by the Purchaser or their legal personal
representatives tendering a notice in writing at the offices of Workplan located
at Gotthardstrasse 3, 6300, Zug, Switzerland, specifying the number of Shares
being purchased, together with a certified cheque in favour of Workplan in an
amount equal to the full purchase price of the number of Shares so specified
upon any such exercise of Options as aforesaid. Upon receipt of such notice
Workplan will forthwith deliver the Shares for transfer to the Company with
instructions to deliver to the Purchaser or his legal personal representatives
(or as the Purchaser may otherwise direct in the notice of exercise of Option) a
certificate or certificates in the name of the Purchaser or his legal personal
representatives (or as the Purchaser may otherwise direct in the notice of
exercise of Option) representing in the aggregate such number of Shares as the
Purchaser or his legal personal representatives will have then paid for.

 

3. The Purchaser will have no rights whatsoever as a shareholder in respect of
any of the Shares (including any right to receive dividends or other
distributors thereon) other than in respect of Shares in respect of which the
Purchaser will have exercised his Option and which the Purchaser will have
actually taken up and paid for.

 

   

 -3- 

 

4. Workplan represents, warrants and covenants that:

 

a.Workplan owns the Shares free of any claim or potential claim by any person
and has the authority to transfer the Shares as described in this agreement;    
b.Workplan has the full power and authority to sign, deliver and perform this
agreement. This agreement, when signed and delivered by Workplan, constitutes a
legal, valid and binding obligation of Workplan, enforceable against Workplan in
accordance with its terms; and     c.during the Option Period it will maintain a
sufficient number of Shares to permit the transfer of the Shares to the
Purchaser if the Option or any part is exercised.

 

5. Time will be of the essence of this agreement.

 

6. Any notice that must be given or delivered under this agreement must be in
writing and delivered by hand to the address or transmitted by fax and is deemed
to have been received when it is delivered by hand or transmitted by fax unless
the delivery or transmission is made after 4:00 p.m. or on a non-business day
where it is received, in which case it is deemed to have been delivered or
transmitted on the next business day. Any payments of money must be delivered by
hand or wired as instructed in writing by the receiving party. Any delivery
other than a written notice or money must be made by hand at the receiving
party’s address.

 

7. Any amendment or assignment of this agreement must be in writing and signed
by the parties.

 

8. If any provision of this agreement is, illegal or unenforceable under any
law, the remaining provisions remain legal and enforceable

 

9. This agreement is governed by the laws of Florida and must be litigated in
the courts of Florida.

 

10. This agreement enures to the benefit of and is binding upon the parties and
their respective heirs, executors, administrators, successors and assigns.

 

[This space intentionally left blank]

 

   

 -4- 

 

11. This agreement may be signed in one or more counterparts, each of which when
so signed will be deemed an original, and such counterparts together will
constitute one in the same instrument.

 

IN WITNESS WHEREOF the parties have signed this agreement as of the day and year
first above written.

 

The Common Seal of   )   Sustainable Projects Group Inc.   )   was affixed in
the presence of:   )       )   /s/ Stefan Muehlbauer   ) C/S Authorized
Signatory   )   )           The Common Seal of   )   Workplan Holding AG   )  
was affixed in the presence of:   )       )   /s/ Christopher Grunder   ) C/S
Authorized Signatory   )

 

   

   

 

